


Provisional Patent Sub-License Agreement
 
This Agreement is made and entered into between Edward E. Alexander,
representing the provisional patent holders of the ELeach process, with Edward
Alexander residing at 2428 Coral Sea Street, Alameda, California, (hereinafter
“Licensor”) and Hondo Minerals Inc. having its principle business address at
10575 N. 114th Street, Suite 103, Scottsdale, AZ  85259 (hereinafter
“Sub-Licensee”).
 
Witnesseth that:


1.           Whereas, Licensor has the right to grant Sub-License(s) under the
ProvisionalPatent (as hereinafter defined), and wishes to have the inventions
covered bythe licensed provisional patent rights in the public interest; and


2.           Whereas, Sub-Licensee wishes to obtain a Sub-License of all
intellectualproperty as defined under the Provisional Patent Sub-License
Agreement uponthe terms and conditions hereinafter set forth:


Now, therefore, in consideration of the premises and the faithful performance of
the covenants herein contained it is agreed as follows:


Article 1 – Definitions


For the purpose of this agreement, the following definitions shall apply:


1.           Licensed Provisional Patent Shall mean:


a.           Provisional Patent Application Serial Number 61/455,568 filed
10/22/2010by Edward E. Alexander on behalf of the provisional patent holders,Mr.
Timothy Yarlott, Mr. Hiroshi Tanaka, Dr. Kokichi Hanaoka and Dr.Richard
Wullaert.


 
b.
Beginning in July 2011, a formal Patent application will be executed by the
group, at which time, Mr. William R. Miertschin will be added to the patent as a
6th name to the Patent Application.



c.           Any and all improvements co-developed by the Licensor and
Sub-Licensee, whether patentable or not, relating to the Licensed
ProvisionalPatent Rights, which Licensor and Sub-Licensee may hereafter
jointlydevelop, own or control.


d.           Any or all patents, which may issue on patent rights and
improvementsthereof, developed by Licensor or subsequently co-developed
betweenLicensor and Sub-Licensee, and any all divisions,
continuations,continuations-in-part, reissues and extensions of such patents.


2.           Product(s):  Shall mean any materials including techniques,
technology,                                                                                                                                hardware,
devices, methods or inventions relating to or based on the LicensedProvisional
Patent, developed as of the date of this Agreement or co-developed as of the
date of this Agreement or at any time in the future.


3.           Gross Sales or Gross Revenues:  Shall mean total value(s) of
revenue generatedbased on the Licensed Provisional Patent Rights.


4.           Confidential Proprietary Information:  Shall mean with respect to
any Party allscientific, business or financial information relating to such
Party, its subsidiariesor affiliates or their respective businesses, except when
such information:


a.           Becomes known to the other Party prior to receipt from such first
Party;


b.           Becomes publicly known through sources other than such first Party;


c.           Is lawfully received by such other Party from a party other than
the firstParty; or


d.           Is approved for release by written authorization from such first
Party.


5.
Sub-License:  Shall mean an exclusive license for Mojave County, State of
Arizona for use of the Sub-
Licensed Provisional Patent in the mining and mineral recovery industries.



6.           Know-how:  Shall mean any and all technical data, information,
materials, tradesecrets, technology formulas, processes, and ideas, including
any improvementsthereto, in any form in which the foregoing may exist, now owned
or co-owned byor exclusively, semi-exclusively or non-exclusively licensed to
any party prior to the date of this Agreement or hereafter acquired by any party
during the term of this Agreement.


7.           Intellectual Property Rights:  Shall mean any and all inventions,
materials, Know-how, trade secrets, technology, formulas, processes, ideas or
other discoveriesconceived or reduced to practices, whether patentable or not
either directly orindirectly associated with the Sub-Licensed Provisional
Patent, Products or Know-how.


 
 
8.      Royalties: Shall mean revenues received in the form of cash and/or
equity from holdings by the Licensor from Sub-Licensee as a result of
sub-licensing and using, selling, making, having made, or leasing of
Sub-Licensed Provisional Patent Rights, Products or know-how.

 
 


 
 
ARTICLE II- GRANT OF SUB-LICENSE
 
 
 
1.      Licensor hereby grants to Sub-Licensee the Sub-License with the right to
make, have made, use, sell and lease the Products described in and associated
with the Sub-Licensed Provisional Patent .

 
 
 
2.      Licensor retains the right to continue to use Licensed Provisional
Patent in industries other than the mining and mineral recovery industries, in
any way for revenue generation purposes; however, Licensor will not exercise
such rights in the Mojave County located in the State of Arizona.

 
 
ARTICLE III- Sub-LICENSE PAYMENTS
 
 
 
1.       Initial payment and royalty rate. For the licensed herein granted:

 
 
 
  a.     Sub-Licensee agrees to pay a sign-up fee of 1,000,000 common shares of
stock of Hondo Minerals Corporation to Licensor.

 
 
 
  b.     Royalty and Sub-Licensing rates will be determined on a
project-by-project basis with the express understanding that the Royalty will as
pertains to a sub-license to companies or other legal entities wherein
Sub-Licensee has a direct senior managerial and/or controlling interest with be
fixed at 3% unless otherwise agreed to in writing by the Sub-Licensee.

 
 
 
2.      When a sale of minerals is made: A sale of minerals obtained through the
use of the Sub-Licensed Provisional Patent shall be regarded as being made upon
payment for such minerals to the sub-licensee..

 
 
 
5.      Payments: All sums payable by Sub-Licensee hereunder shall be paid to
Licensor in the United States of America and in U.S. dollars or through a
mutually agreeable and available commodity of value.

 
 
ARTICLE IV - REPORTS, BOOKS AND RECORDS
 
 
 
1.     Reports. Within thirty (30) days after the end of the calendar quarter
annual period during which this agreement shall be executed and delivered within
thirty (30) days after the end of each following quarter annual period,
Sub-Licensee shall make a written report to Licensor setting forth the Gross
Sales of minerals processed by or through the use of the Sub-Licensed
Provisional Patent  sold, leased or used by Sub-Licensee and total
sub-licensor’s receipts during the quarter annual period. If there are no Gross
Sales, a statement to that effect be made by Sub-Licensee to Licensor. At the
time each report is made, Sub-Licensee shall pay to Licensor the royalties or
other payments shown by such report to the payable hereunder.

 
 
 
2.     Books and records. Sub-Licensee shall keep books and records in
such reasonable detail as will permit the reports provided for in Paragraph 1.
hereof to be determined.  Sub-Licensee further agrees to permit such books and
reports to be inspected and audited by a representative or representatives of
Licensor to the extent necessary to verify the reports provided for in paragraph
1. hereof; provided, however, that such representative or representatives shall
indicate to Licensor only whether the reports and royalty paid are correct, if
not, the reasons why not.

 
 
ARTICLE V - MARKING
 
 
Licensee agrees to mark or have marked all Products made, used or leased by it
or its sub-licensees under the Sub-Licensed Provisional Patent Rights, if and to
the extent such markings shall be practical, with such patent markings as shall
be desirable or required by applicable provisional patent laws and subsequent
patent laws.
 
 
ARTICLE VI - DILIGENCE
 
 
 
1.     Sub-Licensee shall use its reasonable best efforts to bring the mining
and mineral recovery process based on the Sub-Licensed Provisional Patent to
maximize through a thorough and diligent program and to continue maximizing the
leached values throughout the life of this Agreement.

 
 
 
2.     Sub-Licensee shall deliver to Licensor on or before 31 May 2011, an
executive overview for development of Sub-Licensed Provisional Patent as herein
licensed..

 
 
ARTICLE VII - TERMINATION OR CONVERSION TO NON-EXCLUSIVE LICENSE  
 
 
 
1.      Termination by Sub-Licensee.

 
 
Option of Sub-Licensee:  Sub-Licensee may terminate the sub-license granted by
this agreement, provided Sub-Licensee shall not be in default hereunder, by
giving Licensor ninety (90) days notice to its intention to do so. If such
notice shall be given, then upon the expiration of such ninety (90) days the
termination shall become effective; but such termination shall not operate to
relieve Sub-Licensee from its obligation to pay royalties or to satisfy any
other obligations, accrued hereunder prior to the date of such termination.
 
 
 
2.     Termination by
Licensor.                                                                                  

 
 
Option of Licensor:  Licensor may, at its option, terminate this agreement by
written notice to Licensee in case of:
 
 
 
a.        Default in the payment of royalties required to be paid by
Sub-Licensee to Licensor hereunder, where under such default shall continue and
is not cured for a period of ninety (90) days from the time of written notice
from the Licensor to the Sub-Licensee of such default.

 
 
 
b.         Default in the making of any reports required hereunder and such
default shall continue for a period of ninety (90) days after Licensor shall
have given to Sub-Licensee a written notice of such default.

 
 
 
c.         Default in the performance of any other material obligation contained
in this Agreement on the part of Sub-Licensee to be performed and such default
shall continue for a period of ninety (90) days after Licensor shall have given
to Sub-Licensee written notice of such default.

 
 
 
d.        Adjudication that Sub-Licensee is bankrupt or insolvent.

 
 
 
e.        The filing by Sub-Licensee of a petition of bankruptcy, or a petition
or answer seeking reorganization, readjustment or rearrangement of its business
or affairs under any law or governmental regulation relating to bankruptcy or
insolvency.

 
 
 
f.         The appointment of a receiver of the business or for all or
substantially all of the property of Sub-Licensee; or the making by Sub-Licensee
of assignment or an attempted assignment for the benefit of its creditors; or
the institution by Sub-Licensee of any proceedings for the liquidation or
winding up of its business or affairs.

 
 
 
3       Effect of termination.

 
 
Termination of this Agreement shall not in any way operate to impair or destroy
any of Sub-Licensee’s or Licensor’s right  or remedies, either at law  or in
equity, or to relieve Sub-Licensee of any of its obligations to pay royalties or
to comply with any other of the obligations hereunder, accrued prior to the
effective date of termination.
 
 
 
4.     Effect of delay, etc.

 
 
Failure or delay by Licensor to exercise its rights of termination hereunder by
reason of any default by Sub-Licensee in carrying out any obligation imposed
upon it by this Agreement shall not operate to prejudice Licensor’s right of
termination for any other subsequent default by Sub-Licensee.
 
 
 
5.      Option of Sub-Licensee to convert to non-exclusive sub-license.

 
 
Sub-Licensee shall have the right to convert this Sub-License at the same
Royalty rate as for the exclusive Sub-License, without any further right to
sub-license  and minimum  Royalties under ARTICLE III, Paragraph 3. shall not be
due  thereafter.
 
 
 
6.      Return of Sub-Licensed Provisional Patent.

 
 
Upon termination of this Agreement, all of the rights to the use of the
Sub-Licensed Provisional Patent shall be returned to Licensor. In the event of
termination of the Agreement by Sub-Licensee or said conversion of the Agreement
by Sub-Licensee, Sub-Licensee shall grant to Licensor a non-exclusive,
royalty-free Sub-License, with right to sub-license, to manufacture, use and
sell improvements including all know-how to Sub-Licensed Provisional
Patent  made by Sub-Licensee during the period of this Agreement prior to the
termination or conversion, to the extent that such improvements are dominated by
or derived from the Sub-Licensed Provisional Patent .  A discussion will be held
on any improvements that have been made to the Sub-Licensed Provisional Patent
to ensure that proper credit is provided to the Sub-Licensee for any
Sub-Licensee-created improvements.
 
 
 ARTICLE VIII – TERM
 
 
Unless previously terminated as hereinbefore provided, the term of this
Agreement shall be from and after the date hereof until the expiration of the
last to expire of the sub-licensed issued patents or patents to issue under the
Sub-Licensed Provisional Patent  under ARTICLE I. It is stated that the patent
submission is currently in a provisional patent status. A formal patent
application will be executed in July, 2011.   
 
 
 ARTICLE IX - NOTICES, ASSIGNEES
 
 
 
1.     Notices. Notices and payments required hereunder shall be deemed properly
given if duly sent by first class mail and addressed to the parties at the
addresses set forth above. The parties hereto will keep each other advised of
address changes.

 
 
 
2.     Assignees, etc.  This Agreement shall be binding upon and shall inure to
the benefit of the assigns of Sub-Licensor and upon and to the benefit of the
successors of the entire business of Sub-Licensor, but neither this Agreement
nor any of the benefits thereof nor any rights thereunder shall, directly or
indirectly, without the prior written consent of Licensor, be assigned, divided,
or shared by the Sub-Licensee to or with any other party or parties (except a
successor of the entire business of the Sub-Licensee) such consent shall not be
unreasonably withheld.

 
 
ARTICLE X - MISCELLANEOUS
 
 
 
1.    This Agreement is executed and delivered in the United States 0f America
and shall be constructed in accordance with the Laws of the Government of the
United States of America.     

 
 
2.
No other understanding. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
all prior discussions between them.

 
 
 
3.      No representations or warranties regarding patents of third parties. No
representations or warranty is made by Licensor that the Licensed Provisional
Patent manufactured, used, sold or leased under the Sub-License granted herein
is or will be free of claims of infringement of patent rights of any other
person or persons. The Licensor warrants that it has title to the Licensed
Provisional Patent  from the inventors.

 
 
 
4.     Indemnity.   Sub-Licensee shall indemnify, hold harmless, and defend
Licensor and its trustees, officers, employees and agents against any and all
allegations and actions for death, illness, personal injury, property damage,
and improper business practices arising out of the use of the Sub-Licensed
Provisional Patent.

 
 
 
5.      Insurance. During the term of this Agreement, Sub-Licensee shall,
maintain the following insurance coverage:

 
 
 
a.         Commercial general liability with a limit of no less than one million
dollars ($1,000,000.00, option) each occurrence. Such insurance shall be written
on a standard ISO occurrence form or substitute form providing equivalent
coverage.

 
 
 
b.         Professional liability of no less than one million dollars
($1,000,000.00, option) each occurrence.

 
 
 
6.      Advertising.  Sub-Licensee agrees that Sub-Licensee may not use in any
way the name of Licensor or any logotypes or symbols associated with Licensor or
the names of any researchers without the express written permission of Licensor
unless such is required by law.

 
 
 
7.      Confidentiality. The parties agree to maintain discussions and
proprietary information revealed pursuant to this agreement in confidence, to
disclose them only to persons within their respective organizations having a
need to know, and to furnish assurances to the other party that such persons
understand this duty on confidentiality.

 
 
 
8.      Disclaimer of Warranty.  Sub-Licensed Provisional Patent Rights is
experimental in nature and it is provided WITHOUT WARRANTY OR REPRESENTATIONS OF
ANY SORT, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OF NON-INFRINGEMENT.
Licensor makes no representations and provides no warranty that the use of the
Sub-Licensed Provisional Patent Rights will not infringe any patent or
proprietary rights of third parties.

 
 
 
 
 
In witness whereof, the parties hereto have caused this agreement to be executed
by  their duly authorized representatives. 
 
 
The effective date of this agreement is May 02, 2011. 
 
Licensor: _/s/ Edward E.
Alexander                                                                 Sub-Licensee:
_/s/ William R Miertschin
Name: Edward E.
Alexander                                                                    Name:
William R. Miertschin
Managing
Director,                                                                    President,
ELeach, (Division
of)                                                                    Hondo
Minerals Corporation
Innovative Designs and Technology USA



 
 

--------------------------------------------------------------------------------

 
